Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 2/10/22 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of antigen comprising one MHC class II/peptide complex, wherein copies of the MHC class II/peptide complex comprise the same MHC II and the same peptide, and Applicant’s election with traverse of the species of enriching step recited in instant dependent claim 9, in Applicant’s amendment and response filed 10/20/20.  

Search and examination had also been extended in the prior office action of record to claims 1-4, 7-10, 12, 14-18 and 21-24 as they pertain to MHC class I/peptide complexes comprising a same peptide.  The non-elected species recited in previously withdrawn claims 5 and 6 had been included in search and examination in the last office action.

Claims 1-10, 12, 14-18 and 21-24 are presently being examined.   

3.  Applicant’s amendment filed 2/10/22 has overcome the prior rejection of record of claims  1-10, 12, 14-18 and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant has amended instant base claim 1 to recite a step of providing a peptide-MHC complex.  

4.  Applicant’s amendment filed 2/10/22 has overcome the prior rejection of record of claims  1-10, 12, 14-18 and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

5.  Applicant’s amendment filed 2/10/22 has overcome the prior rejection of record of claims 6-10, 14 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/10/22.

     a) Claim 6 and 14 are indefinite in the recitation of “The method of claim 5, wherein the antigen comprises two different peptide-MHC complexes, wherein the method comprises immunizing a subject with a composition comprising an antigen comprising a first peptide-MHC complex and subsequently immunizing the subject with a composition comprising a second peptide-MHC complex comprising a different peptide than the first peptide-MHC complex” because it is not clear what is meant, i.e., claim 5 upon which claim 6 depends recites “wherein the antigen comprises at least two different peptide-MHC complexes”, claim 6 recites ‘wherein the antigen comprises two different peptide-MHC complexes” but also recites “wherein the method comprises immunizing a subject with a composition comprising an antigen comprising a first peptide-MHC complex and subsequently immunizing the subject with a composition comprising an antigen comprising a second peptide-MHC complex comprising a different peptide than the first peptide-MHC complex”.  Instant base claim 1 recites “immunizing a subject with a composition comprising antigen.  Thus, [the/an] antigen of base claim 1 is comprised in the composition that is administered, while in dependent claim 6, the antigen comprises two different peptide-MHC complexes, but instead of administering the two different peptide-MHC complexes in the same composition as required in base claim 1, either the two different peptide-MHC complexes are administered separately and sequentially in two different compositions, or the method is administering two further compositions sequentially from the initial composition. The metes and bounds of the claim are not clear.

     b) Claim 14 is indefinite in the recitation of “further comprises excluding cells that bind to a peptide not bound to an MHC complex and/or to an MHC complex not bound to a peptide” because it is not clear what is meant, i.e., the excluding step recited in instant base claim 1 already comprises excluding cells that bind to a peptide-MHC complex that is the same MHC as used in the immunizing composition.  
     
8.  This is a new ground of objection necessitated by Applicant’s amendment filed 2/10/22.

Claims  9, 14 and 18 are objected to because of the following informalities:   

     a) Claim 9 is redundant in the recitation of “and wherein the excluding cells that do not bind to p:MHC comprises excluding cells that bind to a decoy peptide-MHC complex prior to forming the hybridoma, wherein the decoy peptide-MHC complex comprises the same MHC as the p:MHC used to immunize the subject, and further wherein the decoy peptide-MHC complex comprises a different peptide than the p:MHC used to immunize the subject”. This limitation is recited in instant base claim 1.  It appears that Applicant may mean to recite ‘and wherein the step of excluding cells that do not bind to p:MHC further comprises excluding cells that bind to the marker or the photosynthetic pigment.’

     b)  Claim 14 is redundant in the recitation of “and wherein the excluding cells that do not bind to p:MHC comprises excluding cells that bind to a decoy peptide-MHC complex prior to forming the hybridoma, wherein the decoy peptide-MHC complex comprises the same MHC as the p:MHC used to immunize the subject, and further wherein the decoy peptide-MHC complex comprises a different peptide than the p:MHC used to immunize the subject”. This limitation is recited in instant base claim 1.  It appears that Applicant may mean to recite ‘wherein the step of excluding cells that do not bind to p:MHC further comprises excluding cells that bind to a peptide not bound to an MHC complex and/or to an MHC complex not bound to a peptide.’ 

     c) Claim 18 is redundant in the recitation of “and wherein the excluding cells that do not bind to p:MHC comprises excluding cells that bind to a decoy peptide-MHC complex prior to forming the hybridoma, wherein the decoy peptide-MHC complex comprises the same MHC as the p:MHC used to immunize the subject, and further wherein the decoy peptide-MHC complex comprises a different peptide than the p:MHC used to immunize the subject”. This limitation is recited in instant base claim 1.  It appears that Applicant may mean to recite ‘wherein the step of excluding cells that do not bind to p:MHC further comprises excluding cells that bind to the adjuvant.

Appropriate correction is required.

9.  Applicant is reminded that Applicant’s amendment and response filed 10/4/21 had overcome the prior rejection of claims 1-4, 7-10, 12, 14-18, 21 and 24 under 35 U.S.C. 103 as being unpatentable over US 2011/0293623 A1 (pub. Date 12/1/2011) in view of Alanio et al (Blood, 2010, 115(18): 3718-3725) and Scriba et al (J. Immuno. 2005, 175: 6334-6343).  

Applicant had amended instant base claim 1 to recite that the step of excluding cells that bind to a decoy peptide MHC (p:MHC) complex is performed prior to forming the hybridoma, whereas the primary art reference is focused on assessing immune sera for p:MHC specificity, then isolating B cells or isolating B cells that bind to beads having disposed thereon the relevant p:MHC complex, followed by hybridoma production, and then subsequently selection of antibodies that recognize the relevant complex while not recognizing irrelevant complexes.  In addition, Applicant references the Declaration of co-Inventor Fife filed 10/4/21 that evidences that the method of the presently claimed invention with the step of excluding cells that bind to a decoy p:MHC complex prior to forming hybridomas provides advantages in percentage of hybridomas found to produce antibodies specific to the relevant immunizing p:MHC complex when screened (0.4% clones producing specific antibody from hybridomas made with immune B cells, less than or equal to 13.5%  clones producing specific antibody from hybridomas produced from B cells screened for binding to the relevant p:MHC complex, 100% of clones producing specific antibody from hybridomas made with immune B cells further screened with a decoy p:MHC comprising a same MHC but different peptide than was used to immunize the subject), significantly conserving time and resources (see para 8 and 9 in the said Declaration).

10.  Claims 1-5, 7, 8, 10, 12, 15-17 and 21-23 are allowed.

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644